 Case 2:16-cv-05376-DSF-PLA Document 108 Filed 05/05/20 Page 1 of 2 Page ID #:1314



1

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            No. 2:16-CV-5376-DSF (PLAx)
12                 Plaintiff,
13         v.                                             ORDER LIFTING STAY FOR THE PURPOSE
                                                          OF FILING STIPULATION FOR CONSENT
14   REAL PROPERTY LOCATED IN NEW                         JUDGEMNT OF FORFEITURE
     YORK, NEW YORK,
15
                  Defendant.
16

17   212 WEST 18TH STREET LLC, ATLANTIC
     PROPERTY TRUST, GUARDIAN AD LITEM
18   FOR MINOR CHILDREN BENEFICIARIES,
     and BOARD OF MANAGERS OF THE
19   WALKER TOWER CONDOMINIUM, A/K/A
20   RESIDENTIAL SECTION OF THE WALKER
     TOWER CONDOMINIUM,
21
                  Claimants.
22

23
            Plaintiff United States of America and Claimants 212 West 18th Street LLC, Atlantic Property
24
     Trust, Minor Children Beneficiaries 1 through their guardian Safeya Ahmed Kulaib Al Hameli
25
     (“S.A.K.A.”), and the Board of Managers of the Walker Tower Condominium, a/k/a Residential
26

27

28          1   Pursuant to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, the Minor Children Beneficiaries are
     identified by their initials Mo.Q., Ab.Q., Al.Q., and Ma.Q.
 Case 2:16-cv-05376-DSF-PLA Document 108 Filed 05/05/20 Page 2 of 2 Page ID #:1315



1    Section of the Walker Tower Condominium, have made a stipulated request for an order lifting the stay
2    of this civil forfeiture action and restoring the case to the Court’s active calendar.
3           Good cause appearing therefor, the stipulation is GRANTED. IT IS HEREBY ORDERED that
4    the stay of this action is lifted and this case is restored to the Court’s active calendar for the purpose of
5    allowing the government to file a stipulation for consent judgment of forfeiture and lodge a proposed
6    consent judgment.
7           IT IS SO ORDERED.
8    DATED: May 5, 2020
9
                                                    Honorable Dale S. Fischer
10                                                  UNITED STATES DISTRICT JUDGE
11
     PRESENTED BY:
12
     DEBORAH CONNOR
13   Chief, Money Laundering and Asset Recovery Section (MLARS)
14
     NICOLA T. HANNA
15   United States Attorney

16             /s/ Barbara Levy
     JOHN J. KUCERA
17   MICHAEL R. SEW HOY
     Assistant United States Attorneys
18
     BARBARA Y. LEVY
19   Trial Attorney, MLARS

20   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                                         2
